Morse, J.
My reasons for affirming the conviction in this case are these:
The undisputed'facts are that the defendant sold, gave, and furnished to a boy 14 years old a bottle of beer, which the boy with other boys afterwards drank. The order for *488the beer, which purported to be signed by one William F„ Mayer, cuts no figure in the case. The defendant knew the boy was a minor, and gave him the liquor. The intent is plain from this fact. There, then, could be no mistake about the boy’s age. It cannot be considered that the defendant supposed the boy was 21.
The statute is not only aimed at the selling, but prohibits also, the giving or furnishing, of liquor as a beverage to a minor. The defendant must have known that the boy might taste or drink of the beer before he got across the street if he so desired. It must be held that the Legislature intended to prevent the delivering of liquor to children; that they •should “touch not, taste not, handle not.” It is not an ■uncommon thing in cities for parents and others to send -children of tender years into dram-shops after liquor. It ■ makes no difference in my opinion, under the law, whether the liquor thhs procured is to be used by the adults or the chil>dren. It is within the statute, which prohibits the sale, ■giving, or furnishing of liquor to minors.
Any other holding must subject children to the temptations that surround and abound in the saloons, without remedy. The present case is a good illustration of the results that would necessarily follow a refusal of this Court to affirm the conviction of this defendant.
One, Bill Badger, the boy says, gave him this order. Mayer, whose name was signed to it, and who had before sent to the •defendant’s place for liquor, never saw the order, and did not authorize it. The boy, on this forged order, with money given him by another boy, gets a bottle of beer of the defendant, and he and the other boys drink it up. We ought not to acquit the defendant of a violation of this statute, and thus encourage transactions of this kind. The only safe rule is to hold that a child cannot be made an agent to purchase or get liquor. And this I think is the plain intent of the law.
*489Sherwood, C. J., Champlin and Long, JJ., concurred.